Title: To George Washington from Benjamin Lincoln, 5 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My Dear General
                            Philadelphia Decr 5 1781
                        
                        By the appointment of General Duportail to the office of Major General, I see that General Knox is greatly
                            hurt—Congress now make a difficulty in giving him the same rank—I have reason to believe that one line from your
                            Excellency would remove every objection—and be a means of retaining in service an officer, who if not now promoted, will
                            be lost to us—I have the honor to be with every sentiment of esteem your Excelly most obedient & humbl servant
                        
                            B: Lincoln

                        
                    